HAWKINS, Judge.
Conviction is for receiving and concealing stolen property over the value of fifty dollars, the punishment being assessed at two years in the penitentiary.
We find in the transcript no notice of appeal to this court. Notice of appeal given in open court, and entered of record, is essential to the jurisdiction of this court, and unless such notice appears on the record the appeal will be dismissed. See Art. 827, Vernon’s Ann. C. C. P. of Texas, Vol. 3, and cases noted thereunder. Pullen v. State, 125 Texas Crim. Rep., 292, 68 S. W., 181.
We have no option but to dismiss the appeal and it is so ordered.

Appeal dismissed.